Exhibit 99.2 Shareholder Update November 2 Forward-Looking Statements Certain statements in this press release, and other written or oral statements made by oron behalf of us are "forward-looking statements" within the meaning of the federalsecurities laws. Statements regarding future events and developments and our futureperformance, as well as management's expectations, beliefs, plans, estimates orprojections relating to the future, are forward-looking statements within the meaning ofthese laws. These forward-looking statements are subject to a number of risks anduncertainties. These risks and uncertainties include, but are not limited to, thefollowing: changes in the demand for coal by electric utility customers; the loss ofone or more of our largest customers; inability to secure new coal supplyagreements or to extend existing coal supply agreements at market prices; failure todiversify our operations; failure to exploit additional coal reserves; the risk thatreserve estimates are inaccurate; increased capital expenditures; encounteringdifficult mining conditions; increased costs of complying with mine health and safetyregulations; our dependency on one railroad for transportation of a large percentageof our products; bottlenecks or other difficulties in transporting coal to ourcustomers; delays in the development of new mining projects; increased costs ofraw materials; lack of availability of financing sources; our compliance with debtcovenants; the effects of litigation, regulation and competition; and the other risksdetailed in our reports filed with the Securities and Exchange Commission (SEC). 3 Agenda ●Market Overview ●Question and Answer ●Mine Operations ●Contracting Activity 4 Market Overview ●Mixed Messages From the Market ●Supply, Demand, andExports ●South Atlantic Inventories ●Our Conclusions Market Overview 5 Market Overview Mixed Messages Source: Various Industryand General Interest Publications GDP Growth in GDP Growth in China Has Slowed China Has Slowed Fixed Asset Growth in China Has Accelerated ? Coal Stockpiles in Europe are High Coal Stockpiles in India are at Historic Lows ? Some Regions of China Have SeenLower Electric Generation Some Regions of China Have SeenLower Electric Generation China’s Electric Grid to Grow by 300GW (43%) by 2010 ? US Generation Should be Impacted by the Recession Q-3 2008 Generation from AEP andSO Approximately Equal to Q-32006 ? EIA Shows Q-3 Eastern Production+5.7 MM Tons 10 Major Eastern Producers Show Q-3 Production (1.2) MM Tons ? Are Exports Slowing? Norfolk Southern Commented thatExports Accelerated in Sept. and Oct. ? 6 Supply, Demand, andExports Market Overview ●Supply of CAPP Coal Appears to be Flat DespiteExtraordinarily High Prices ●Domestic Demand Appears to be Down a Little ●Exports Appear to be Stable at a Very High Level 7 South Atlantic Inventories Market Overview Source: Genscape Aug Oct Shoulder Season ?? 8 Agenda ●Market Overview ●Question and Answer ●Mine Operations ●Contracting Activity 9 Challenges ●Financial Traded Coal Prices Have Fallen Since July –Large Traders Have Reduced Their Portfolio Due to Credit Restrictions –A ReboundAppears to be Under Way Within the Past Few Weeks ●The Physical Market Remains Tight ●Price Discovery is a Problem for All Parties ●Our View of 2009: Contracting Activity Demand May Fall Weak Economy Possible Fuel Switching Supply May Fall More Regulatory Permits Labor Credit Constraints But… 10 Our Results ●Central Appalachia –Engaged in Ongoing Discussions with Customers –Consistent With Our Experience in November 2007 ●Illinois Basin –Reached Agreements to Ship 725,000 Tons Under Multi-Year Contracts atan Average Price of $64.36 Per Ton –Compares with New Contracts in Q-3 2007 of $30.84 Per Ton Contracting Activity 11 Agenda ●Market Overview ●Question and Answer ●Mine Operations ●Contracting Activity 12 Mine Operations ●NFDL Rate Continues to Improve Compared to Last Year. –2008 - –2007 - ●Won Distinguished Sentinels of Safety Award –Blue Diamond Coal Company - Mine #77 -Large Underground Category –Triad Mining -Freedlandville East - Small Surface Category ●Won Kentucky Cabinet Safety Award –Bledsoe Coal Corporation - Beechfork Mine Safety 13 Mine Operations Labor ●Hired New Senior Human Resource Manager in September –More than 35 Years of CAPP Experience ●Aggressive Recruiting –Billboards –Website –Various Employee Bonus Plans ●Retention and Training –Training Classes for Electricians, Foreman, Welders and Medical Technicians –1 - 4 new “Green Hat” Trainees Per Mine –Employee and Spousal Communication Meetings 14 Mine Operations ·Log Creek (Indiana) ·Engineering and Site Preparation Work has Begun ·Surface Mine Development to Begin in Late 2008 or Early 2009 ·Met Mines ·Continuing on Preparation Work ·Production Expected to Begin in 4th Quarter Project Update 15 Mine Operations ·Montgomery Creek (Cheyenne) ·Delays in Approval of Ground Control Plan by MSHA ·Production Continues to Ramp Up ·Full Production Expected by 1st Quarter of ·Stoker Plant Modification ·Added Stoker Circuit to Existing Plant in September, 2008 ·Capital Investment of $150,000 ·Expected to Increase Stoker Production by 10,000 Tons Per Month Project Update 16 Mine Operations ●Labor and Regulatory Issues Continue to be the PrimaryDriver of Production and Costs ●Underground Operations –MSHA Regulations for Roof Control and Seals –Tight Labor Market for Skilled Positions ●Surface Operations –MSHA Changes to Ground Control Plans –Cost of Raw Materials was High, but is Dropping Q3 Summary 17 Agenda ●Market Overview ●Question and Answer ●Mine Operations ●Contracting Activity 18 Question and AnswerSession
